Brannon, Judge:
I concur in the judgment. As to that feature of the opinion to the effect that the statute enacted before the act of Congress known as the “Wilson Act” was utterly and completely void at its enactment, and never had any force, and that before the State could have the benefit of the “Wilson Act” it-must re-enact the statute prohibiting solicitation of orders for liquor, I do not agree. That position is denied by the highest, authority. It is fully met by the decision of the Supreme Court of the United States in the case of In re Rahrer, 140 U. S. 545, bolding: “It was not necessary, after the passage of the Act of Congress of August 8, 1890, to re-enact the Laws of Kansas of 1889, forbidding the sale of intoxicating liquors in the State, in order to make such State Law operative on the sale of imported liquors.” As to the contention that the state statute was utterly void before the Wilson Act the opinion says„ speaking of the case of Leisy v. Harden, which had held a state statute inoperative, as to interstate commerce, “This was far from holding that the statutes in question were absolutely void in whole or in part, as if they had never been enacted. On the contrary, the decision did not annul the law, but limited its operation to the property strictly within the jurisdiction of the state.” In Butler v. Gorley, 146 U. S., p. 314, the Court approves the Bahrer Case, holding that the repeal of the bankrupt act “removed an obstacle to the insolvency laws of the State, and did not render necessary their re-enactment.” And in Emert v. Missouri, 156 U. S., on p. 321, the 'Court said: “This Court unanimously held that intoxicating liquors brought into a state before this act of Congress, were subject to- the operation of the earlier statutes of the state remaining un-repealed. In re Rahrer, (1891) 140 U. S. 545, 560, 564.” Thus, that Court says that the Bahrer Case in this respect was unanimous. So, the Supreme Court has three times held *440that when the ban of the Federal supremacy was once removed, the prior state statute operated without re-enactment. The opinion in Blair v. Ostrander, 109 Iowa 204 (77 Amer. St. R. 532), forcibly answers this proposition. “It is claimed that the statute enacted by the general assembly of this state in the year 1878 was void when passed, and the act of Congress set out did not give it effect. That it was not effectual prior to the taking effect of the act of Congress is, as we have seen, true; but it does not follow that the end sought to be accomplished could be attained only by the enactment of a new statute after the act of Congress was passed. In the case of In re Rahrer, 140 U. S. 545, the effect of a statute of the state of Kansas in regard to the sale of intoxicating liquors within the state was considered. It was passed before the act of Congress of August 8, 1890, entitled “An act to limit the effect of the regulations of commerce between the several states and with foreign countries in certain cases/ which made subject to the laws of the state intoxicating liquors transported into it, and it'was contended that, as the Kansas statute had not been re-enacted, it was without effect as to intoxicating liquors taken into the state. But the supreme court of the United States held, in effect, that the state statute was not effectual as against intoxicating liquors brought into the state until the act of Congress took effect, not because the act of the state was void, but for the reason that there was an impediment to its enforcement, which the act of Congress removed, and it was said that there was ‘no adequate ground for adjudging that a re-enactment of the state law was required before it could have the effect upon imported, which it had always had upon domestic, property.’ ” This position is approved in In re Jordan, 49 Fed. 243. State v. Lord, 66 N. H., on p. 489, so holds, saying a re-enactment of the state statute prohibiting the' sale of liquor is not required after the passage of the Wilson Act. The case of Starace v. Rossi, 69 Vt. 305 (37 Atl. Rep. 1110), also holds that re-enactment is not necessary. The point is really not in the case, because after the “Wilson Act” the state act was re-enacted; but it is introduced in the opinion, and 1 do not wish to be understood as agreeing to that position. Neither does Judge WilliaMS, who concurs in this note. As to the Lichenstein Case, 44 W. Va. 99, I am frank to say that I did not know then of the *441“Wilson Act.” If I liad I might have come to a different conclusion.
After writing the above I notice that the Supreme Court again said that no re-enactmient of the state statute after the Wilson Act was necessary. It said, “Congress did not use terms of permission to the State to act, but simply removed an impediment to the enforcement of the state laws with respect to imported packages in their original condition, created by the absence of a specific utterance on its part. It imparted no power to the State not then possessed, but allowed imported property to fall at once upon arrival within local jurisdiction. In re Rahrer, 140 U. S. 545, 564; see also Butler v. Goreley, 146 U. S. 303, 314.” Central Pacific R. Co. v. Nevada, 162 U. S., p. 523.